Exhibit 10.1

Summary of Compensation for Named Executive Officers

Chairman and Vice Chairman, President and Chief Executive Officer

The Compensation Committee of the Board sets the base salaries and performance
bonus criteria of the Executive Officers in Table I on an annual basis. For the
Company’s fiscal year 2006 (ending on September 30, 2006), the Compensation
Committee approved the salaries and bonus criteria as set forth below in Table
I. For the 2006 fiscal year, the Compensation Committee did not change the
salary or change the bonus performance criteria or related bonus percentages
applicable to Mr. Horton or to Mr. Tomnitz beyond what was approved at the
beginning of the prior fiscal year.

Table I

                          Performance Bonus             Under the 2000          
  Incentive Bonus         Annual Base Salary   Plan Name   Office   (2006 Fiscal
Year)   (2006 Fiscal Year)

Donald R. Horton
 
Chairman of the Board  
$400,000  
See Note 1-A
 
           
 
           
Donald J. Tomnitz
  Vice Chairman, President and CEO   $300,000   See Note 1-A
 
           

Note 1-A: Under the Amended and Restated 2000 Incentive Bonus Plan, Mr. Horton
and Mr. Tomnitz will each receive a bonus payment based upon achieving certain
performance goals with respect to quarterly consolidated pre-tax income and the
other criteria that are factored into determining pre-tax income and performance
of the Company. These goals are set by the Compensation Committee and ratified
and approved by the Board of Directors at the beginning of each fiscal year.

In addition, Mr. Horton and Mr. Tomnitz may participate in two separate deferred
compensation plans. The first plan allows the executive to make voluntary income
deferrals. The second plan is a promise by the Company to pay retirement
benefits to the executive. If the executive is employed by the Company on the
last day of the current fiscal year (for example, September 30, 2006), then the
Company will establish a liability to him equal to 10% of his annual base salary
as of the first day of the current fiscal year (for example, October 1, 2005).
This liability will accrue earnings in future years at a rate established by the
administrative committee, which administers this second plan.

Other Named Executive Officers

The other named executive officers of the Company for our last fiscal year are
listed in Table II below. For the Company’s 2006 fiscal year (ending on
September 30, 2006), the Compensation Committee approved and the Board of
Directors ratified annual base salaries and discretionary bonus criteria for the
other executive officers listed in Table II.

1

Table II

                          Performance Bonus             Under the 2000          
  Incentive Bonus         Annual Base Salary   Plan Name   Office   (2006 Fiscal
Year)   (2006 Fiscal Year)

Thomas F. Noon

 
Executive Vice President &
COO — Western US Operations  

$175,000  

See Note 1-B
 
           
 
           
Gordon D. Jones
  Executive Vice President &
COO – Central US Operations  
$175,000  
See Note 1-B
 
           
 
           
George W. Seagraves
  Executive Vice President &
COO – Eastern US Operations  
$175,000  
See Note 1-B
 
           

Note 1-B: Under the Amended and Restated 2000 Incentive Bonus Plan, Mr. Noon,
Mr. Jones and Mr. Seagraves will each receive a bonus payment based upon
achieving certain performance goals with respect to quarterly consolidated
pre-tax income and the other criteria that are factored into determining pre-tax
income as related to the performance of their respective operating regions.
These goals are set by the Compensation Committee and ratified and approved by
the Board of Directors at the beginning of each fiscal year.

In addition, Mr. Noon, Mr. Jones, and Mr. Seagraves may participate in two
separate deferred compensation plans. The first plan allows the executive to
make voluntary income deferrals. The second plan is a promise by the Company to
pay retirement benefits to the executive. If the executive is employed by the
Company on the last day of the current fiscal year (for example, September 30,
2006), then the Company will establish a liability to such officer equal to 10%
of his annual base salary as of the first day of the current fiscal year (for
example, October 1, 2005). This liability will accrue earnings in future years
at a rate established by the administrative committee, which administers this
second plan.

2